DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2015/0060514), hereinafter Liu, in view of Largo (US 2013/0082083).

Regarding claim 1, Liu discloses a nail gun system comprising:
a nail gun (Fig. 1, item 2) that includes
a cylinder unit (Fig. 1, item 23),
a power unit (Fig. 1, item 4) operable for increasing an air pressure inside said cylinder unit (Para. 0019-0022), and further operable for striking a nail using the air pressure (Para. 0015-0019); and
a measuring device (Fig. 1, item 3, Fig. 6, item 42) that is connected to said nail gun, and that includes
a pressure measurement module (Fig. 1, item 3) adapted for measuring a pressure value of the air inside said cylinder unit (Para. 0019-0022), and
at least one display module (Fig. 6, item 42) including a display section (Fig. 6, item 42), and a first indicator (Para. 0025) for indicating the pressure value on said display section (Para. 0025).

Liu does not expressly disclose an inlet valve being mounted to said cylinder unit, and adapted for allowing air to enter said cylinder unit.
However, Largo teaches an inlet valve (Fig. 1, item 54) being mounted to said cylinder unit (Fig. 1, item 32), and adapted for allowing air to enter said cylinder unit (Para. 0031).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Liu and Largo to modify the nail gun of Liu to include the inlet valve of Largo.  A person of ordinary skill in the art would have been motivated to make such change in order to control the amount of air in the chamber and thereby adjust the force contacting the workpiece.

Regarding claim 2, the modified Liu discloses the nail gun system wherein said measuring device is connected directly to one of said cylinder unit (Para. 0019-0022) and said inlet valve.

Regarding claim 3, the modified Liu discloses the nail gun system wherein said first indicator is a digital number (Para. 0025).

Regarding claim 5, the modified Liu discloses the nail gun system wherein:
said measuring device further includes a main body (Fig. 2, item 2);
said at least one display module (Fig. 6, item 42) of said measuring device is disposed in said main body (Fig. 6, display module 42 is disposed in main body 2); and
said pressure measurement module (Fig. 2, item 3) of said measuring device is disposed in said main body (Fig. 2, pressure measurement module 3 is disposed in main body 2) and is electrically connected to said at least one display module (Para. 0019-0022).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Largo further in view of Stager et al (US 2016/0374673), hereinafter Stager.

Regarding claim 4, Liu in view of Largo is silent about the nail gun system wherein: said display section has a normal zone and an abnormal zone; and said first indicator is configured as a needle pointer, and is movable between said normal and abnormal zones.
However, Stager teaches a display section (Fig. 2, item 114) has a normal zone and an abnormal zone (Para. 0090); and said first indicator is configured as a needle pointer (Fig. 12, item 526), and is movable between said normal and abnormal zones (Para. 0090).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention have the teachings of Liu, Largo, and Stage to modify the nail gun system of Liu in view of Largo to include the display section of Stager.  A person of ordinary skill in the art would have been motivated to make such change in order to accurately and specifically monitor the desired parameter (Stager, Para. 0090).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Largo further in view of Overmyer et al (US 2015/0272572), hereinafter Overmyer.

Regarding claim 6, the modified Liu discloses the nail gun system wherein:
said measuring device (Fig. 2, item 3) further includes a main body (Fig. 2, item 2);
said pressure measurement module (Fig. 2, item 3) of said measuring device is disposed in said main body (Fig. 2, pressure measurement module 3 is disposed in main body 2).
	Liu in view of Largo is silent about said at least one display module is disposed outside of said main body and said measuring device further includes a wireless communication module that is disposed in said main body, that is electrically connected to said pressure measurement module, and that is wirelessly connected to said at least one display module for transmitting the pressure value to said at least one display module.
	However, Overmyer teaches at least one display module (Fig. 19, item 10052) is disposed outside of said main body (Fig. 19) and said measuring device further includes a wireless communication module (Para. 0161) that is disposed in said main body, that is electrically connected to said pressure measurement module (Para. 0109), and that is wirelessly connected to said at least one display module (Para. 0212) for transmitting the pressure value to said at least one display module (Para. 0212).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Liu, Largo, and Overmyer to modify the nail gun system of Liu in view of Largo to include the wireless display module of Overmyer.  A person of ordinary skill in the art would have been motivated to make such change in order to display the measured parameters to multiple users to view the feedback (Overmyer, Para. 0211).

Regarding claim 7, the modified Liu discloses the nail gun system wherein:
said measuring device (Fig. 2, item 3) further includes a main body (Fig. 2, item 2);
said pressure measurement module (Fig. 2, item 3) of said measuring device is disposed in said main body (Fig. 2, pressure measurement module 3 is disposed in main body 2).
Liu in view of Largo is silent about said at least one display module includes two display modules, one of said display modules being disposed in said main body, the other one of said display modules being disposed outside of said main body; said measuring device further includes a wireless communication module that is disposed in said main body, that is electrically connected to said pressure measurement module, and that is wirelessly connected to said other one of said display modules for transmitting the pressure value to said other one of said display modules.
However, Overmyer teaches at least one display module includes two display modules, one of said display modules being disposed in said main body (Para. 0211), the other one of said display modules being disposed outside of said main body (Para. 0211); said measuring device further includes a wireless communication module that is disposed in said main body (Para. 0212), that is electrically connected to said pressure measurement module (Para. 0161), and that is wirelessly connected to said other one of said display modules (Para. 0109) for transmitting the pressure value to said other one of said display modules (Para. 0212).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Liu, Largo, and Overmyer to modify the nail gun system of Liu in view of Largo to include the two display modules of Overmyer.  A person of ordinary skill in the art would have been motivated to make such change in order to display the measured parameters to multiple users to view the feedback (Overmyer, Para. 0211).

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Largo further in view of Walter et al (US 6,123,241), hereinafter Walter.

Regarding claim 8, Liu in view of Largo is silent about the nail gun system wherein: said measuring device further includes a temperature measurement module adapted for measuring a temperature value inside said cylinder unit; and said at least one display module further includes a second indicator for indicating the temperature value on said display section.
However, Walter teaches a measuring device further includes a temperature measurement module (Fig. 30, item 412) adapted for measuring a temperature value inside said cylinder unit (Col. 18, lines 30-53); and said at least one display module further includes a second indicator (Col. 19, lines 5-40) for indicating the temperature value on said display section (Col. 19, lines 5-40).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Liu, Largo, and Walter to modify the nail gun system of Liu in view of Largo to include the temperature measurement module of Walter.  A person of ordinary skill in the art would have been motivated to make such change in order to enhance the safety of the tool by identifying when the tool is being misused (Walter, Col. 2, lines 14-23).

Regarding claim 9, the modified Liu discloses the nail gun system wherein:
said measuring device further includes a main body (Fig. 2, item 2);
said at least one display module (Fig. 6, item 42) of said measuring device is disposed in said main body (Fig. 6, display module 42 is disposed in main body 2); and
said pressure measurement module (Fig. 2, item 3) of said measuring device is disposed in said main body (Fig. 2, pressure measurement module 3 is disposed in main body 2) and is electrically connected to said at least one display module (Para. 0019-0022).
Liu in view of Largo is silent about said temperature measurement module is disposed in said main body and are electrically connected to said at least one display module.
However, as combined above, Walter teaches said temperature measurement module (Fig. 30, item 412) (Col. 19, lines 5-40) is disposed in said main body and are electrically connected to said at least one display module (Col. 19, lines 5-40).

Regarding claim 12, the modified Liu discloses the nail gun system wherein at least one of said first and second indicators is a digital number (Para. 0025).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Largo further in view of Walter further in view of Overmyer.

Regarding claim 10, the modified Liu discloses the nail gun system wherein:
said measuring device (Fig. 2, item 3) further includes a main body (Fig. 2, item 2);
said pressure measurement module (Fig. 2, item 3) of said measuring device is disposed in said main body (Fig. 2, pressure measurement module 3 is disposed in main body 2).
	Liu in view of Largo is silent about said temperature measurement module of said measuring device is disposed in said main body.
	However, as combined above Walter teaches said temperature measurement module of said measuring device (Fig. 30, item 412) (Col. 19, lines 5-40) is disposed in said main body.
	Liu in view of Largo further in view of Walter is silent about said at least one display module is disposed outside of said main body and said measuring device further includes a wireless communication module that is disposed in said main body, that is electrically connected to said pressure measurement module, and that is wirelessly connected to said at least one display module for transmitting the pressure value to said at least one display module.
However, Overmyer teaches at least one display module (Fig. 19, item 10052) is disposed outside of said main body (Fig. 19) and said measuring device further includes a wireless communication module (Para. 0161) that is disposed in said main body, that is electrically connected to said pressure measurement module and other measurement modules (Para. 0109), and that is wirelessly connected to said at least one display module (Para. 0212) for transmitting the pressure value and other measurement values  to said at least one display module (Para. 0212).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Liu, Largo, Walter, and Overmyer to modify the nail gun system of Liu in view of Largo further in view of Walter to include the wireless display module of Overmyer.  A person of ordinary skill in the art would have been motivated to make such change in order to display the measured parameters to multiple users to view the feedback (Overmyer, Para. 0211).
	
Regarding claim 11, the modified Liu discloses the nail gun system wherein:
said measuring device (Fig. 2, item 3) further includes a main body (Fig. 2, item 2); said pressure measurement module (Fig. 2, item 3) of said measuring device is disposed in said main body (Fig. 2, pressure measurement module 3 is disposed in main body 2).
	Liu in view of Largo is silent about said temperature measurement module of said measuring device is disposed in said main body.
	However, as combined above Walter teaches said temperature measurement module of said measuring device (Fig. 30, item 412) (Col. 19, lines 5-40) is disposed in said main body.
Liu in view of Largo further in view of Walter is silent about said at least one display module includes two display modules, one of said display modules being disposed in said main body, the other one of said display modules being disposed outside of said main body; said measuring device further includes a wireless communication module that is disposed in said main body, that is electrically connected to said pressure measurement module, and that is wirelessly connected to said other one of said display modules for transmitting the pressure value to said other one of said display modules.
However, Overmyer teaches at least one display module includes two display modules, one of said display modules being disposed in said main body (Para. 0211), the other one of said display modules being disposed outside of said main body (Para. 0211); said measuring device further includes a wireless communication module that is disposed in said main body (Para. 0212), that is electrically connected to said pressure measurement module (Para. 0161), and that is wirelessly connected to said other one of said display modules (Para. 0109) for transmitting the pressure value to said other one of said display modules (Para. 0212).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Liu, Largo, Walter, and Overmyer to modify the nail gun system of Liu in view of Largo further in view of Walter to include the two display modules of Overmyer.  A person of ordinary skill in the art would have been motivated to make such change in order to display the measured parameters to multiple users to view the feedback (Overmyer, Para. 0211).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Largo further in view of Walter further in view of Stager.

Regarding claim 13, Liu in view of Largo further in view of Walter is silent about the nail gun system wherein: said display section has a normal zone and an abnormal zone; and said first indicator is configured as a needle pointer, and is movable between said normal and abnormal zones.
However, Stager teaches a display section (Fig. 2, item 114) has a normal zone and an abnormal zone (Para. 0090); and said first indicator is configured as a needle pointer (Fig. 12, item 526), and is movable between said normal and abnormal zones (Para. 0090).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention have the teachings of Liu, Largo, Walter, and Stage to modify the nail gun system of Liu in view of Largo further in view of Walter to include the display section of Stager.  A person of ordinary skill in the art would have been motivated to make such change in order to accurately and specifically monitor the desired parameter (Stager, Para. 0090).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731